Citation Nr: 0835098	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for acne, claimed as a 
result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Acne was not shown in service nor is it currently shown, and 
the evidence does not show that any acne residual is related 
to service.


CONCLUSION OF LAW

The criteria for establishment of service connection for acne 
have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, and in a September 2007 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The September 2007 letter advised 
the veteran how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, and articles submitted by the veteran.  

The Board notes that a VA examination has not been scheduled 
in this case. However, as the record does not reveal evidence 
of acne in service or evidence of a current acne disorder, an 
examination is not necessary.  38 C.F.R. § 3.159(c)(4); see 
also Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting detailed 
argument with respect to his claim, medical evidence, and 
articles.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  When such a veteran develops chloracne to 
a degree of 10 percent or more within one year following last 
exposure, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007). 
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter, the veteran served in the Army during 
the Vietnam era and served in Vietnam from February 1967 to 
December 1967 according to information received from the 
National Personnel Records Center (NPRC).  However, he has 
not been diagnosed with chloracne.  Thus, the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 do not apply. 
 
Upon consideration of the claim on a direct basis, the 
veteran contends that his acne began in service.  He relates 
in a statement dated October 2003 that he had acne while in 
Vietnam; however, he did not recall being treated for such 
condition.  In a statement dated June 2005, the veteran 
indicated that he had persistent acne on the back of his neck 
while serving in the An Lo valley which he states was heavily 
sprayed with Agent Orange.  Service treatment records reflect 
no findings or treatment for acne.  Moreover, his separation 
examination revealed clinically normal head, face, neck, 
scalp, and skin.  

An August 2005 VA treatment note indicates that the veteran 
reported having had acne once, with scars on the back of the 
neck consistent with prior acne noted on examination.  The 
veteran wondered at that time if this was due to exposure to 
Agent Orange.  The examiner proffered no opinion concerning 
the etiology of the veteran's prior acne.  The veteran 
additionally indicates in a September 2003 letter that he 
requested opinions from three of his treating private 
physicians concerning whether his acne was chloracne and the 
etiology of such condition.  The veteran relates that the 
physicians offered no opinion. 

None of the medical evidence indicates the veteran has been 
diagnosed with chloracne, nor does the medical evidence 
reflect any current acne.  Rather, the record reflects the 
current notation of two scars consistent with acne on the 
neck; however, such scars were not noted on his separation 
examination.

The Board notes that the veteran has submitted various 
medical literature concerning the affects of herbicide 
exposure and chloracne; however, the articles are general in 
quality and do not comment on the etiology of the veteran's 
claimed condition.  Thus, the articles are entitled to 
little, if any, probative weight.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service).

The Board acknowledges the veteran's contentions that his 
claimed condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In summary, there is no evidence of acne in service or 
presently, and the preponderance of the competent evidence is 
against a finding of service connection for acne.  
Additionally, there is no evidence that the veteran has been 
diagnosed with chloracne; thus, the presumptions concerning 
such condition are inapplicable.  Thus, the claim for service 
connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for acne, claimed as a 
result of exposure to herbicides, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


